NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

CHRIS B. GRINDLING,                              No. 11-15615

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02395-FJM

  v.
                                                 MEMORANDUM *
TODD THOMAS, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Chris B. Grindling, a Hawaii state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and denial of his First Amendment rights.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Grindling’s

deliberate indifference claim because Grindling failed to raise a genuine dispute of

material fact as to whether defendant Bowden knew of and disregarded an

excessive risk to his health in determining whether to treat his Hepatitis C. See id.

at 1058 (prison officials act with deliberate indifference only if they know of and

disregard an excessive risk to inmate health, and a difference of opinion

concerning the appropriate course of treatment does not amount to deliberate

indifference).

      The district court properly granted summary judgment on Grindling’s First

Amendment claim because Grindling failed to raise a genuine dispute of material

fact as to whether the grievance restriction imposed on him was reasonably related

to legitimate penological interests. See Lewis v. Casey, 518 U.S. 343, 361-62

(1996) (access to courts may be constitutionally curtailed in furtherance of

“legitimate penological interests”); Turner v. Safley, 482 U.S. 78, 89-90 (1987)

(setting forth four-factor test to analyze validity of policies or regulations that

impinge on inmate’s First Amendment rights); Barnett v. Centoni, 31 F.3d 813,

815-16 (9th Cir. 1994) (per curiam) (retaliation claim requires prisoner to show


                                            2                                     11-15615
that action does not further any legitimate penological goal). Furthermore,

Grindling failed to offer evidence that defendant Thomas deprived him of

grievance forms or directed others to do so. See Taylor v. List, 880 F.2d 1040,

1045 (9th Cir. 1989) (supervisor only liable for constitutional violations of

subordinates if he or she participated in or directed the violations, or knew of but

failed to act to prevent them).

      Grindling’s remaining contentions, including those concerning alleged

district court bias, are unpersuasive.

      AFFIRMED.




                                           3                                    11-15615